Citation Nr: 0300991	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  97-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

(The issue of entitlement to service connection for 
polyneuropathy as a result of exposure to herbicides will 
be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In an August 1996 rating decision 
the RO determined that new and material evidence to reopen 
the veteran's claim of service connection for a 
psychiatric disorder, to include PTSD, had not been 
received.  In a December 1996 rating decision the RO 
denied the veteran's claim of service connection for 
polyneuropathy as a result of exposure to herbicides.  The 
Board remanded the appeal in June 1998. 

The Board is undertaking additional development on the 
claim of entitlement to service connection for 
polyneuropathy as a result of exposure to herbicides 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed February 1993 RO decision denied service 
connection for an acquired psychiatric disorder, including 
PTSD.  

2.  Evidence received since the February 1993 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim of service 
connection for a psychiatric disorder, to include PTSD.

3.  The record contains no credible supporting evidence of 
the claimed inservice stressors.  

4.  The veteran did not engage in combat with the enemy 
during his period of active military service.  

5.  The veteran does not currently have a psychiatric 
disorder, to include PTSD, that is related to his active 
service.  


CONCLUSIONS OF LAW

1.  A February 1993 RO decision denying service connection 
for a psychiatric disorder, to include PTSD, is final; new 
and material evidence has been received and the claim of 
entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2002).

2.  A psychiatric disorder, to include PTSD, was not 
incurred in or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist claimants has recently been 
reaffirmed and clarified.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2001).  The changes to 38 C.F.R. § 3.156(a) (defining new 
and material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening 
a claim), and 38 C.F.R. § 3.159(c) (4) (iii) (medical 
examination or opinion only after new and material 
evidence is presented, are effective prospectively for 
claims filed on or after August 29, 2001.  The veteran's 
claim to reopen was filed prior to August 29, 2001.  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty 
to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  The June 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A. §§ 5102, 
5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  

The RO requested the veteran's Social Security 
Administration (SSA) records in January 2001.  SSA, in 
February 2001 and May 2002, responded that they had no 
medical information in the file for the veteran.  The RO 
requested verification of the veteran's alleged stressors 
in letters to the U. S. Armed Services Center for Research 
Of Unit Records (USASCRUR) in October 1998 and July 1999.  
The USASCRUR responded in November 1999 and sent the 
veteran's unit's morning reports.  The RO obtained the 
veteran's DA20.  Hence, the RO has attempted to obtain 
evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

The veteran was afforded VA examinations in June 1978, May 
1981, April 1988, August 1990, September 1995 and March 
2001.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  

A February 1993 RO decision denied service connection for 
a psychiatric disorder, to include PTSD.  The veteran was 
notified of that decision, and his appellate rights, but 
he did not initiate an appeal and that decision became 
final.  He is now seeking to reopen his claim for service 
connection for PTSD.  With respect to this claim, the 
Board finds, as discussed below, that he has submitted new 
and material evidence.

Subsequent to the February 1993 RO decision additional 
evidence has been submitted.  Morning reports have been 
received, as well as a statement from a VA physician, 
indicating that the veteran has PTSD, and the report of a 
VA examination indicating that he has an anxiety disorder, 
not otherwise specified, but that he does not have PTSD.

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 
C.F.R. § 3.303(b) (2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002); see Cohen v. Brown, 10 Vet. App. at 
136-7.  

In adjudicating a claim for service connection for PTSD, 
the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 
5 Vet. App.  60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for 
PTSD will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id. 

In a recent opinion, the General Counsel stated that the 
term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct 1999) citing Webster's Third New Int'l Dictionary 452 
(1981).  That opinion further states that the phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality."  VAOPGCPREC 12-
99.  If VA determines that the veteran engaged in combat 
with the enemy and that his alleged stressor is combat 
related, then the veteran's lay testimony or statements 
are accepted as conclusive evidence of the occurrence of 
the claimed stressor, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v.  
Brown, 6 Vet. App. 91, 98 (1993). 

However, this rule does not apply in cases in which (1) 
the veteran's descriptions of stressors are not consistent 
with the circumstances, conditions, or hardships of 
service or (2) the Board finds clear and convincing 
evidence that the particular claimed stressful event did 
not occur.  Cohen at 147.  If VA determines either that 
the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record 
must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen 
at 146; See also Moreau v. Brown, 9 Vet. App. 389 (1996). 

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether 
the veteran has presented new and material evidence.  In 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter it's rating decision."  With 
consideration of additional competent medical evidence 
indicating that the veteran both does and does not have 
PTSD, as well as the morning reports, the evidence 
contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the 
veteran's PTSD as well as addressing whether he currently 
has PTSD.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Accordingly, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108 

In the present case, the veteran maintains that he 
currently suffers from PTSD as a result of events, which 
occurred, during his military service in Vietnam.  The 
veteran described various stressful events in numerous 
written statements and during psychiatric evaluations.  
Statements received from the veteran in July 1998 and 
October 1998 report his stressors as doing guard duty his 
first night in Vietnam and learning that the night before 
their guards had had their throats slit.  The veteran 
reported guarding a bridge for 12 hours, overstaying 
curfew in a village and having to hide for the night with 
rats.  He wrote that they were under constant mortar 
attacks and that he was not able to trust anyone.  

Service medical records do not show that the veteran 
complained of or was seen for a psychiatric disorder.  

Post service VA outpatient treatment records, dated April 
1981 to August 2002, show that the veteran was seen for 
anxiety, severe anxiety reaction, PTSD and dysthymia.  
Post service private treatment records, dated August 1992 
to December 1992, show that the veteran was seen for PTSD; 
rule out organic mood disorder.  

The June 1978 VA examination diagnoses were chronic 
excessive drinking by history and anxiety neurosis by 
history.  The diagnosis was history of excessive alcohol 
abuse at the May 1981 VA examination.  In summary the 
examiner indicated that the veteran displayed no anxiety, 
no insecurity, no thought disorder or depression.  As far 
as his nervous condition was concerned there was no real 
psychopathology elicited.  The April 1988 VA examination 
diagnoses were adjustment problem with mixed emotion, 
probably a stage of organic brain syndrome because of his 
paranoid feelings and hearing voices and schizophrenia, 
paranoid type, could also be entertained.  

At the September 1990 VA examination the diagnosis was 
adjustment problem with mixed reaction, anxiety, 
depression, mild.  The examiner commented that the veteran 
was talking about many PTSD symptoms, like nightmares, 
flashbacks, but all were vague, with no specific stressor 
noted.  The examiner did not think that the veteran had 
this diagnosis.  The September 1995 VA examination 
diagnoses were psychoneurosis and schizoid personality 
traits.  

The diagnoses were anxiety disorder, not otherwise 
specified and history of alcohol dependence in full 
sustained remission at the March 2001 VA examination.  The 
examiner opined that even though the veteran had few 
symptoms of PTSD, he did not meet the full criteria of 
PTSD.  The veteran did not meet the criteria of avoidance, 
even though he meet the criteria of reexperiencing.  The 
veteran also did not meet the criteria of PTSD even though 
he was saying that he was afraid of the rats and fish 
splashing.  The veteran was treated for alcoholism in 
1978, not PTSD.  He is currently being treated for 
anxiety.  The examiner indicated that the veteran's 
current psychiatric condition was not related to his 
service.  

None of these reports diagnosing PTSD contain a medical 
opinion, which has specifically attributed the diagnosis 
to any particular stressor, which occurred in service.  
Specifically, the Board notes that each of these diagnoses 
is based on the veteran's own account of in-service 
stressors while stationed in Vietnam. 

Initially, the Board notes that the veteran service 
records reveal that the veteran served in the Republic of 
Vietnam from August 1967 to August 1968.  However, no 
objective evidence demonstrates that the veteran engaged 
in combat with the enemy.  The veteran was not awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while 
engaged with an enemy force.  The Board has also reviewed 
copies of the veteran's service personnel records, none of 
which reflect that the veteran was ever engaged in combat.  
The veteran's military occupational specialty (MOS) is 
listed on his DD Form 214 as a supply clerk.  His service 
personnel records do not show documentation of MOS changes 
while stationed in Vietnam.  In addition, service medical 
records do not show treatment for any combat related 
injuries or psychiatric problems.  Accordingly, the Board 
finds that there is no credible evidence that the veteran 
actually "engaged in combat."  Although the veteran may 
have served in a combat zone, serving in a combat zone is 
not the same as engaging in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under these circumstances, 
independent corroboration of the stressors reported by the 
veteran must be shown.  

The RO sent the veteran's stressor summary to USASCRUR, in 
an attempt to verify the veteran's claimed stressors.  In 
November 1999 that agency responded and included the 
Morning Reports, DA Form1, of the 423rd Repair Parts 
Company, to which the veteran was assigned.  USASCRUR was 
unable to locate any unit histories for the 423rd Repair 
Parts Company or its higher headquarters.  USASCRUR wrote 
that in order to provide further research concerning the 
veteran's alleged stressors the veteran needed to provide 
more specific information.  He should included the full 
names of individuals involved, the most specific dates 
possible, and their complete unit designation to the 
company level.  Based on its review, USASCRUR was unable 
to verify any of the veteran's claimed in-service 
stressors as the veteran did not provide specific enough 
information with which to search.  

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
ESG).  The Board finds that none of the foregoing evidence 
verifies any of the veteran's claimed inservice stressors.  
In the absence of confirmation of a stressful incident 
which supports a diagnosis of PTSD, the diagnoses of PTSD 
contained in the record is not supported by a verified 
stressor.  "Just because a physician or other health care 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean that the 
BVA was required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  "The 
BVA [is] not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences...."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

As there is no probative supporting evidence that a 
claimed stressor actually occurred, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  
While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical 
expertise, he is not qualified to address questions 
requiring medical training for resolution, such as a 
diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet.  App. 492, 494-95 (1992).  Therefore, 
the veteran's claim of entitlement to service connection 
for PTSD must be denied.  

The competent medical evidence reflects that the veteran 
is currently diagnosed with an anxiety disorder, not 
otherwise specified.  There is no competent medical 
evidence indicating that an anxiety disorder, not 
otherwise specified, existed during active service or that 
the current anxiety disorder, not otherwise specified, is 
related to active service.  The March 2001 VA psychiatric 
examination report reflects that the veteran's currently 
manifested anxiety disorder, not otherwise specified, is 
not related to active service.  The veteran's assertion 
that his anxiety disorder is related to active service is 
not accorded any probative weight.  See Espiritu.  
Therefore, a preponderance of the evidence is against a 
finding that the currently manifested anxiety disorder, 
not otherwise specified, is related to active service.

In denying the veteran's claim, the Board also has 
considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); See Gilbert v.  Derwinski, 1 Vet. App. 49, 54 
(1990). 


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

